Title: From Thomas Jefferson to Thomas Lee Shippen, 11 March 1789
From: Jefferson, Thomas
To: Shippen, Thomas Lee



Dear Sir
Paris Mar. 11. 1789.

I had wished to acknolege the receipt of your favors of Jan. 19. and Feb. 3. by a private conveiance; but none such having occurred nor being likely to occur, I must write you such a letter as may go through the inspection of both post offices.
The affairs of this country are still going on well. There are loud contestations indeed in one or two of the provinces, and in Britany these have come to blows, and some 3. 4. or 5. people been killed. Still the opposition to the revolution which is working has been miraculously small, and he who would predict it’s failure from the little obstacles which have happened, would be about as good a prophet as he who from the loss of two or three little skirmishes on our part would have foretold our final failure in the American revolution. All the world here is occupied in electioneering, in chusing or being chosen: and, as far as Paris may be considered as offering a specimen of the public mind, we may say it is almost thoroughly ripe for a just decision of the great question  of voting by orders or by persons. The difficulties which now appear threatening to my mind are those which will result from the size of the assembly. 1200. persons, of any rank, and of any nation, assembled together would with difficulty be prevented from tumult, and confusion. But when they are to compose an assembly for which no rules of debate or proceeding have been yet formed, in whom no habits of order have been yet established, and to consist moreover of Frenchmen among whom there are always more speakers than listners, I confess to you I apprehend some danger. However I still hope that the good sense of the body, and the coolness and collectedness of some of their leaders will keep them in the right way, and that this great assembly will end happily.
The war in the North will I think continue, and perhaps spread as far as Prussia. The present and probable situation of the Executive in England will, I presume, prevent their engaging otherwise than by giving money. If so, this country will certainly not engage herself the present year, and after the present year, if her states general pass over well, she will be in a condition to do what she pleases. I have lately received a letter from Admiral Paul Jones dated at Petersburgh about the last of January. He was just arrived there on the call of the empress, and uninformed where he was to act the ensuing campaign.We have no news from America later than the 10th. of January, when things were going on well. I find that the friends of the new constitution are generally disposed to make such changes as may be requisite to guard liberty. This will probably reconcile the bulk of the opposition.Nothing could be more agreeable to me than your company on our voiage to Virginia: and I am sorry I am unable to form such an idea of the epoch of it as might enable you to decide whether it suited you. Gouverneur Morris, who is here, informs me that not only there was no Congress when he came away, but that none was expected till the new government. My letters asking leave of absence were not then arrived, and consequently I cannot have that leave but from the new government, nor expect that even they will take it up among their first subjects. This renders the time of my receiving permission incertain, and should it be so late as that I cannot go, do my business there, and return in the fall, I shall prefer postponing my departure hence to the fall, so that I may return in the Spring; being quite decided against a winter passage. You see therefore, my dear Sir, the impossibility of my fixing the epoch of my departure. Pray continue to me during  your stay your interesting political information and accept assurances of the esteem & respect with which I am Dear Sir Your most obedient humble servt.,

Th: Jefferson

